



Exhibit 10








AMENDED AND RESTATED AIRCRAFT TIME SHARING AGREEMENT
(Multiple Aircraft)


Dated as of the 26th day of June, 2018,


between


Bank of America, NA,
as Time Share Lessor,


and


Brian T. Moynihan,
as Time Share Lessee,


* * *


INSTRUCTIONS FOR COMPLIANCE WITH
"TRUTH IN LEASING" REQUIREMENTS UNDER FAR § 91.23


Within 24 hours after execution of this Agreement:
mail a copy of the executed document to the
following address via certified mail, return receipt requested:


Federal Aviation Administration
Aircraft Registration Branch
ATTN: Technical Section
P.O. Box 25724
Oklahoma City, Oklahoma 73125


At least 48 hours prior to the first flight of each Aircraft to be conducted
under this Agreement:
provide notice, using the FSDO Notification Letter in Exhibit A,
of the departure airport and proposed time of departure of the
first flight, by facsimile, to the Flight Standards
District Office located nearest the departure airport.


Carry a copy of this Agreement in each Aircraft at all times.


* * *
























--------------------------------------------------------------------------------







This AMENDED AND RESTATED AIRCRAFT TIME SHARING AGREEMENT (the "Agreement") is
made and effective as of the 26th day of June, 2018 (the "Effective Date"), by
and between Bank of America, NA, a national banking association ("Time Share
Lessor"), and Brian T. Moynihan ("Time Share Lessee"), and amends and restates
that certain Aircraft Time Sharing Agreement by and between Time Share Lessor
and Time Share Lessee dated as of February 24, 2011, as previously amended.


W I T N E S S E T H :


WHEREAS, Time Share Lessee desires to lease each Aircraft, with a flight crew,
on a non-exclusive basis, from Time Share Lessor on a time sharing basis as
defined in Section 91.501(c)(1) of the FAR;


WHEREAS, Time Share Lessor is willing to lease each Aircraft, with a flight
crew, on a non-exclusive basis, to Time Share Lessee on a time sharing basis;
and


WHEREAS, during the Term of this Agreement, each Aircraft will be subject to use
by Time Share Lessor and may be subject to use by one or more other
third-parties.


NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valid consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:


1.
Definitions. The following terms shall have the following meanings for all
purposes of this Agreement:



"Aircraft" means, individually and collectively as the context may require, each
of the Aircraft identified in Exhibit B.


"Aircraft Documents" means all flight records, maintenance records, historical
records, modification records, overhaul records, manuals, logbooks,
authorizations, drawings and data relating to any specific Airframe, any
specific Engine, or any Part associated with any specific Airframe or Engine, or
that are required by Applicable Law to be created or maintained with respect to
the maintenance and/or operation of any specific Aircraft.


"Applicable Law" means, without limitation, all applicable laws, treaties,
international agreements, decisions and orders of any court, arbitration or
governmental agency or authority and rules, regulations, orders, directives,
licenses and permits of any governmental body, instrumentality, agency or
authority, including, without limitation, the FAR and 49 U.S.C. § 41101, et
seq., as amended.


"Business Day" means any day of the year during which Time Share Lessor’s
headquarters offices in the State of North Carolina are open for business.


"DOT" means the United States Department of Transportation or any successor
agency.


"FAA" means the Federal Aviation Administration or any successor agency.


"FAR" means collectively the Aeronautics Regulations of the FAA and the DOT, as
codified at Title 14, Parts 1 to 399 of the United States Code of Federal
Regulations.
    
"Operating Base" means Charlotte Douglas International Airport, in the City of
Charlotte, State of North Carolina.


"Operational Control" has the same meaning given the term in Section 1.1 of the
FAR.


"Parts" means all appliances, components, parts, instruments, appurtenances,
accessories, furnishings or other equipment of whatever nature (other than
complete Engines or engines) which may from time to time be incorporated or
installed in or attached to any Airframe or any Engine and includes replacement
parts.


"Pilot in Command" has the same meaning given the term in Section 1.1 of the
FAR.


"Schedule Keeper" means the person designated by the Time Share Lessor to
maintain the scheduling log of the Aircraft. The name, address, telephone
number, and other contact information for the Schedule Keeper are set forth


2



--------------------------------------------------------------------------------





in Section 27.


"Taxes" means commercial air transportation excise taxes pursuant to Section
4261 of the Internal Revenue Code of 1986, as amended, regardless of whether any
flight is considered “noncommercial” under the FAR.


"Term" means the entire period from the Effective Date to the date this
Agreement is terminated pursuant to Section 3.


2.
Agreement to Lease.



2.1
General. Time Share Lessor agrees to lease each Aircraft to Time Share Lessee
from time to time on an "as needed and as available" basis, and to provide a
fully qualified flight crew for all Time Share Lessee's flight operations, in
accordance with the terms and conditions of this Agreement.



2.2
Aircraft Changes. Individual aircraft may be added and become subject to this
Agreement, and/or may be removed from the applicability of this Agreement, from
to time by Time Share Lessor by (a) replacing Exhibit B with an updated list of
Aircraft that are subject to this Agreement, (b) mailing a copy of said updated
list of Aircraft to the Technical Section of the FAA Civil Aircraft Registry at
the address provided on the cover of this Agreement, and (c) providing a copy of
said updated list of Aircraft to Time Share Lessee.



2.3
Automatic Removal of Aircraft. Without limiting the generality of Section 2.2,
in the event Time Share Lessor from time to time sells any individual Aircraft
listed on Exhibit B, such Aircraft shall, upon the transfer of title to such
Aircraft, be deemed immediately removed from the applicability of this Agreement
regardless of whether such Aircraft is specifically removed from Exhibit B.



2.4
FSDO Notice. Anytime a new Aircraft is added to Exhibit B and becomes subject to
this Agreement, at least 48 hours prior to the first flight of such newly added
Aircraft to be conducted under this Agreement, Time Share Lessee shall complete
a FSDO Notice, substantially in the form attached hereto as Exhibit A with
respect to such Aircraft, and shall deliver the completed FSDO Notice by
facsimile to the FAA Flight Standards District Office located nearest to the
departure airport of said first flight of such Aircraft. Thereafter, Time Share
Lessee shall provide copies of the FSDO Notice and the fax confirmation sheet to
Time Share Lessor.



3.
Term.



3.1
Initial Term. The initial term of this Agreement shall commence on the Effective
Date and continue for a period of one (1) year.



3.2
Renewal. At the end of the initial one (1) year term or any subsequent one (1)
year term, this Agreement shall automatically be renewed for an additional one
(1) year term.



3.3
Termination.



3.3.1
Each party shall have the right to terminate this Agreement at any time with or
without cause on thirty (30) days written notice to the other party.



3.3.2
Time Share Lessor shall have the right to terminate this Agreement at any time
in accordance with Section 16 upon any breach by Time Share Lessee under said
Section 16.



3.3.3
This Agreement shall terminate automatically and without further notice on the
date the Time Share Lessee no longer serves as the Time Share Lessor’s Chief
Executive Officer.



4.
Applicable Regulations. The parties hereto intend that this Agreement shall
constitute, and this Agreement shall be interpreted as, a Time Sharing Agreement
as defined in Section 91.501(c)(1) of the FAR. The parties agree that for all
flights under this Agreement, the Aircraft used for the flight shall be operated
under the pertinent provisions of Subpart F of Part 91 of the FAR. If any
provision of this Agreement is determined to be inconsistent with any of the
requirements of the provisions of Subpart F of Part 91 of the FAR, such
provision shall be deemed amended in any respect necessary to bring it into
compliance with such requirements.



3



--------------------------------------------------------------------------------







5.
Non-Exclusivity. Time Share Lessee acknowledges that each Aircraft is leased to
Time Share Lessee hereunder on a non-exclusive basis, and that all Aircraft will
also be subject to use by Time Share Lessor, and may also be subject to
non-exclusive leases and lease to others during the Term.



6.
Flight Charges. Time Share Lessee shall pay Time Share Lessor an amount
determined by Time Share Lessor, not to exceed the direct operating costs for
the Aircraft used for any flight conducted under this Agreement; provided,
however, that the foregoing shall be subject to the further limitation that in
no event shall Time Share Lessee pay an amount for any flight conducted under
this Agreement in excess of the maximum amount of expense reimbursement
permitted in accordance with Section 91.501(d) of the FAR, which expenses
include and are limited to:



6.1
fuel, oil, lubricants, and other additives;

6.2    travel expenses of the crew, including food, lodging and ground
transportation;
6.3    hangar and tie down costs away from the Aircraft's Operating Base;
6.4    insurance obtained for the specific flight;
6.5    landing fees, airport taxes and similar assessments;
6.6    customs, foreign permit, and similar fees directly related to the flight;
6.7    in-flight food and beverages;
6.8    passenger ground transportation;
6.9    flight planning and weather contract services; and
6.10    an additional charge equal to 100% of the expenses listed in Section
6.1.


7.
Invoices and Payment. Quarterly, in arrears, Time Share Lessor shall provide an
invoice to Time Share Lessee for an amount determined by Time Share Lessor in
accordance with Section 6 above. Time Share Lessee shall remit the full amount
of any such invoice, together with any applicable Taxes under Section 8, to Time
Share Lessor promptly by the earlier of (i) the fifteenth (15th) day after the
invoice date, or (ii) the last Business Day of the calendar year during which
the flight was conducted.



8.
Taxes. No payments to be made by Time Share Lessee under Section 6 of this
Agreement include any Taxes which may be assessed or levied as a result of the
lease of the various Aircraft to Time Share Lessee, or the use of the various
Aircraft by Time Share Lessee, or the provision of a taxable transportation
service to Time Share Lessee using the various Aircraft. Time Share Lessee shall
be responsible for, shall indemnify and hold harmless Time Share Lessor against,
and shall remit to Time Share Lessor all such Taxes together with each payment
made pursuant to Section 7.



9.
Scheduling Flights.



9.1
Submitting Flight Requests. Time Share Lessee shall submit requests for flight
time and proposed flight schedules to the Schedule Keeper as far in advance of
any given flight as possible. Time Share Lessee shall provide at least the
following information for each proposed flight prior to scheduled departure:
departure airport; destination airport; date and time of departure; the names of
all passengers; purpose of the flight for each passenger; the nature and extent
of luggage and/or cargo to be carried; the date and time of return flight, if
any; and any other information concerning the proposed flight that may be
pertinent or required by Time Share Lessor or Time Share Lessor's flight crew.



9.2
Approval of Flight Requests. Each use of an Aircraft by Time Share Lessee shall
be subject to the Schedule Keeper's prior approval. Schedule Keeper may approve
or deny any flight scheduling request in Schedule Keeper's sole discretion.
Schedule Keeper shall be under no obligation to approve any flight request
submitted by Time Share Lessee, and shall have final authority over the
scheduling of all Aircraft.



9.3
Subordinated Use of Aircraft. Time Share Lessee's rights to schedule use of the
various Aircraft during the Term of this Agreement shall at all times be
subordinate to the Aircraft use requirements of Time Share Lessor, and Time
Share Lessor shall at all times be entitled to preempt any scheduled,
unscheduled, and anticipated use of any Aircraft by Time Share Lessee,
notwithstanding any prior approval by Schedule Keeper of a request by Time Share
Lessee to schedule a flight.



1.
Title and Registration. Time Share Lessor has exclusive legal and equitable
title to each Aircraft. Time Share Lessee acknowledges that title to each
Aircraft shall remain vested in Time Share Lessor. Time Share Lessee undertakes,
to the extent permitted by Applicable Law, to do all such further acts, deeds,
assurances or things as, in the reasonable



4



--------------------------------------------------------------------------------





opinion of Time Share Lessor, may be necessary or desirable in order to protect
or preserve Time Share Lessor's title to the various Aircraft.


11.
Aircraft Maintenance and Flight Crew. Time Share Lessor shall be solely
responsible for maintenance, preventive maintenance and required or otherwise
necessary inspections of each Aircraft, and shall take such requirements into
account in scheduling the Aircraft. No period of maintenance, preventative
maintenance, or inspection shall be delayed or postponed for the purpose of
scheduling the Aircraft, unless said maintenance or inspection can be safely
conducted at a later time in compliance with all Applicable Laws and
regulations, and within the sound discretion of the Pilot in Command.



12.
Flight Crews. Time Share Lessor shall provide to Time Share Lessee a qualified
flight crew for each flight conducted in accordance with this Agreement. The
members of the flight crew may be either employees or independent contractors of
Time Share Lessor. In either event, the flight crew shall be and remain under
the exclusive command and control of Time Share Lessor in all phases of all
flights conducted hereunder.



13.
Operational Control. THE PARTIES EXPRESSLY AGREE THAT TIME SHARE LESSOR SHALL
HAVE AND MAINTAIN OPERATIONAL CONTROL OF ALL AIRCRAFT FOR ALL FLIGHTS OPERATED
UNDER THIS AGREEMENT, AND THAT THE INTENT OF THE PARTIES IS THAT THIS AGREEMENT
CONSTITUTE A "TIME SHARING AGREEMENT" AS SUCH TERM IS DEFINED IN SECTION
91.501(C)(1) OF THE FAR. TIME SHARE LESSOR shall exercise exclusive authority
over initiating, conducting, or terminating any flight conducted ON BEHALF OF
TIME SHARE LESSEE pursuant to this Agreement.-



14.
Authority of Pilot In Command. Notwithstanding that Time Share Lessor shall have
Operational Control of the Aircraft during any flight conducted pursuant to this
Agreement, Time Share Lessor and Time Share Lessee expressly agree that the
Pilot in Command, in his or her sole discretion, may terminate any flight,
refuse to commence any flight, or take any other flight-related action which in
the judgment of the Pilot in Command is necessary to ensure the safety of the
Aircraft, the flight crew, the passengers, and persons and property on the
ground. The Pilot in Command shall have final and complete authority to postpone
or cancel any flight for any reason or condition that in his or her judgment
would compromise the safety of the flight. No such action of the Pilot in
Command shall create or support any liability of Time Share Lessor to Time Share
Lessee for loss, injury, damage or delay.



15.
Passengers and Baggage. Time Share Lessee may carry on the Aircraft on all
flights under this Agreement such passengers and baggage/cargo as Time Share
Lessee in its sole but reasonable discretion shall determine; provided, however,
that the passengers to be carried on such flights shall be limited to those
permitted under the pertinent provisions of Part 91 of the FAR, and that the
number of such passengers shall in no event exceed the number of passenger seats
legally available in the Aircraft being used for a particular flight, and the
total load, including fuel and oil in such quantities as the Pilot in Command
shall determine to be required, shall not exceed the maximum allowable load for
the Aircraft.



16.
Prohibited Items. Time Share Lessee shall not cause or permit to be carried on
board any Aircraft, and shall not cause or permit any passenger to carry on
board any Aircraft, any contraband, prohibited dangerous goods, or prohibited
controlled substances on any Aircraft at any time. Upon any breach of this
Section 16, Time Share Lessor shall have the right to terminate this Agreement
immediately upon delivery to Time Share Lessee of a written notice of
termination. Time Share Lessee shall indemnify and hold Time Share Lessor
harmless from and against any claims, fines, penalties, costs and expenses
(including reasonable attorneys’ fees) incurred as a result of any breach of
this Section 16. The indemnity and hold harmless obligations of Time Share
Lessee arising under this Section 16 shall survive any termination or expiration
of this Agreement.



17.
Force Majeure. Time Share Lessor shall not be liable for delay or failure to
furnish any Aircraft and/or flight crew pursuant to this Agreement when such
failure is caused by government regulation or authority, mechanical difficulty,
war, civil commotion, strikes or labor disputes, weather conditions, acts of God
or other unforeseen or unanticipated circumstances.



5



--------------------------------------------------------------------------------







18.
Insurance.



18.1
Liability. Time Share Lessor shall maintain, or cause to be maintained, bodily
injury and property damage, liability insurance in an amount no less than Five
Hundred Million United States Dollars (US$500,000,000.00) Combined Single Limit
for the benefit of itself, and Time Share Lessee in connection with the use of
any Aircraft. Said policy shall be an occurrence policy naming Time Share Lessor
as Named Insured, and Time Share Lessee as an Additional Insured.



18.2
Hull. Time Share Lessor shall maintain, or cause to be maintained, all risks
aircraft hull insurance for each Aircraft in amounts determined from time to
time by agreement of Time Share Lessor and the provider of the insurance, and
such insurance shall name Time Share Lessor and any first lien security interest
holder as loss payees as their interests may appear.



18.3
Additional Insurance. Time Share Lessor will use reasonable efforts to provide
such additional insurance coverage as Time Share Lessee shall request or
require, provided, however, that the cost of such additional insurance shall be
borne by Time Share Lessee as set forth in Section 6.4 of this Agreement.



18.4
Insurance Certificates. If requested, Time Share Lessor will provide Time Share
Lessee with a copy of its Certificate of Insurance.



19.
Representations and Warranties. Time Share Lessee represents and warrants that:



19.1
Time Share Lessee will use the various Aircraft solely for his own use and the
use of his family and guests, and Time Share Lessee will not use any Aircraft
for the purpose of providing transportation of passengers or cargo for
compensation or hire.



19.2
Time Share Lessee shall refrain from incurring any mechanic's or other lien in
connection with inspection, preventative maintenance, maintenance or storage of
the various Aircraft, whether permissible or impermissible under this Agreement,
nor shall there be any attempt by Time Share Lessee to convey, mortgage, assign,
lease, sublease, or any way alienate any Aircraft or create any kind of lien or
security interest involving any Aircraft or do anything or take any action that
might mature into such a lien.



19.3
During the Term of this Agreement, Time Share Lessee will abide by and conform
to all Applicable Laws, governmental and airport orders, rules and regulations,
as shall from time to time be in effect relating in any way to the operation and
use of any Aircraft by a time sharing Time Share Lessee.



20.
No Assignments Neither this Agreement nor any party's interest herein shall be
assignable to any other party whatsoever.



21.
Modification. This Agreement may not be modified, altered, or amended except by
written agreement executed by both parties.



22.
Prohibited or Unenforceable Provisions. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibitions or
unenforceability in any jurisdiction. To the extent permitted by Applicable Law,
each of Time Share Lessor and Time Share Lessee hereby waives any provision of
Applicable Law which renders any provision hereof prohibited or unenforceable in
any respect.



23.
Binding Effect. This Agreement, including all agreements, covenants,
representations and warranties, shall be binding upon and inure to the benefit
of, and may be enforced by Time Share Lessor and its successors and assigns, and
Time Share Lessee.



24.
Headings. The section headings in this Agreement are for convenience of
reference only and shall not modify, define, expand, or limit any of the terms
or provisions hereof.



25.
Amendments. No term or provision of this Agreement may be changed, waived,
discharged, or terminated orally, but only by an instrument in writing signed by
both parties.





6



--------------------------------------------------------------------------------





26.
No Waiver. No delay or omission in the exercise or enforcement or any right or
remedy hereunder by either party shall be construed as a waiver of such right or
remedy. All remedies, rights, undertakings, obligations, and agreements
contained herein shall be cumulative and not mutually exclusive, and in addition
to all other rights and remedies which either party possesses at law or in
equity.



27.
Notices. All communications, declarations, demands, consents, directions,
approvals, instructions, requests and notices required or permitted by this
Agreement shall be in writing and shall be deemed to have been duly given or
made when delivered personally or transmitted electronically by e-mail or
facsimile, receipt acknowledged, or in the case of documented overnight delivery
service or registered or certified mail, return receipt requested, delivery
charge or postage prepaid, on the date shown on the receipt therefor, in each
case at the address set forth below:



If to Time Share Lessor:    Bank of America, NA            Tel:    704-819-8609
100 North Tryon Street            Fax:    704-409-0968
Charlotte, NC 28255        
Attn:    General Counsel
                
With a copy to:        GKG, Law, P.C.                 Tel:    202-342-5251
1055 Thomas Jefferson Street, N.W.    Fax:    202-342-5219
Suite 500
Washington, D.C. 20007
Attn:    Keith G. Swirsky, Esq.


If to Time Share Lessee:    To Time Share Lessee’s home address
and/or telephone number on file with
Time Share Lessor at the time of the notice.         
                
If to Schedule Keeper:    Bank of America Aircraft
Scheduling    Tel:    800-238-3151
5416 Airport Drive            Fax:    704-683-7321
Charlotte, NC 28208-5734        
Attn: Senior Vice President, Aviation Executive


28.
Governing Law. This Agreement has been negotiated and delivered in the State of
North Carolina and shall in all respects be governed by, and construed in
accordance with, the laws of the State of North Carolina including all matters
of construction, validity and performance, without giving effect to its conflict
of laws provisions.



29.
Jurisdiction and Venue. Exclusive jurisdiction and venue over any and all
disputes between the parties arising under this Agreement shall be in, and for
such purpose each party hereby submits to the jurisdiction of, the state and
federal courts serving the State of North Carolina.



30.
DISCLAIMER. Each Aircraft is being leased by the Time Share Lessor to the Time
Share Lessee hereunder on a completely "as is, where is," basis, which is
acknowledged and agreed to by the Time Share Lessee. The warranties and
representations set forth in this Agreement are exclusive and in lieu of all
other representations or warranties whatsoever, express or implied, and Time
Share Lessor has not made and shall not be considered or deemed to have made
(whether by virtue of having leased any Aircraft under this Agreement, or having
acquired any Aircraft, or having done or failed to do any act, or having
acquired or failed to acquire any status under or in relation to this Agreement
or otherwise) any other representation or warranty whatsoever, express or
implied, with respect to any Aircraft or to any part thereof, and specifically,
without limitation, in this respect Time Share Lessor disclaims all
representations and warranties concerning the title, airworthiness, value,
condition, design, merchantability, compliance with specifications, construction
and condition of the Aircraft, or fitness for a particular use of any Aircraft
and as to the absence of latent and other defects, whether or not discoverable,
and as to the absence of any infringement or the like, hereunder of any patent,
trademark or copyright, and as to the absence of obligations based on strict
liability in tort, or as to the quality of the material or workmanship of any
Aircraft or any part thereof or any other representation or warranty whatsoever,
express or implied (including any implied warranty arising from a course of
performance or dealing or usage of trade), with respect to any Aircraft or any
part thereof. Time Share Lessee hereby waives, releases, disclaims and renounces
all expectation of or reliance upon any such and other warranties, obligations
and liabilities of Time Share Lessor and rights, claims and remedies of Time
Share Lessee against Time Share Lessor, express or implied, arising by law or
otherwise, including but not limited to (i) any implied warranty of
merchantability of fitness for any particular use, (ii) any implied warranty
arising from course of performance, course of dealing or usage of trade,



7



--------------------------------------------------------------------------------





(iii) any obligation, liability, right, claim or remedy in tort, whether or not
arising from the negligence of Time Share Lessor, actual or imputed, and (iv)
any obligation, liability, right, claim or remedy for loss of or damage to any
Aircraft, for loss of use, revenue or profit with respect to any Aircraft, or
for any other direct, indirect, incidental or consequential damages.


31.
INDEMNITY. (a) Except as provided in Sections 31(b) and (c) below, Time Share
Lessee hereby releases, and shall defend, indemnify and hold harmless Time Share
Lessor and Time Share Lessor's shareholders, members, directors, officers,
managers, employees, successors and assigns, from and against, any and all
claims, damages, losses, liabilities, demands, suits, judgments, causes of
action, civil and criminal legal proceedings, penalties, fines, and other
sanctions, and any attorneys' fees and other reasonable costs and expenses,
directly or indirectly arising from this Agreement, and/or the operation or use
of any aircraft under this Agreement by Time Share Lessee, and/or the carriage
or presence on board any aircraft of any contraband, prohibited dangerous goods,
or prohibited controlled substances, except to the extent arising from the gross
negligence or willful misconduct of Time Share Lessor or the flight crew. In no
event shall Time Share Lessor be liable to Time Share Lessee or any person
claiming by or through Time Share Lessee for any indirect, incidental, special,
consequential, or punitive damages of any kind or nature.



(a)
Notwithstanding the provisions of Section 31(a) above, Time Share Lessor agrees
to accept the proceeds of the hull and liability insurance required by this
Agreement as its sole recourse against Time Share Lessee in the event of any
claim by Time Share Lessee relating to any type of injury, death or property
damage for which such insurance is being provided under this Agreement.



(c)
The limitations provided for in Section 31(b) will not operate against Time
Share Lessor to the extent that insurance proceeds are withheld or reduced due
to the actions or inactions of Time Share Lessee.



32.
Counterparts. This Agreement may be executed by the parties hereto in two (2) or
more separate counterparts, each and all of which when so executed and delivered
shall be an original, and all of which shall together constitute but one and the
same instrument.



33.
Entire Agreement. This Agreement constitutes the entire agreement of the parties
as of the Effective Date and supersedes all prior or independent, oral or
written agreements, understandings, statements, representations, commitments,
promises, and warranties made with respect to the subject matter of this
Agreement.



34.
TRUTH IN LEASING.



WITHIN THE TWELVE (12) MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT, EACH
AIRCRAFT HAS BEEN INSPECTED AND MAINTAINED IN ACCORDANCE WITH THE PROVISIONS OF
FAR 91.409.


THE PARTIES HERETO CERTIFY THAT DURING THE TERM OF THIS AGREEMENT AND FOR
OPERATIONS CONDUCTED HEREUNDER, EACH AIRCRAFT WILL BE MAINTAINED AND INSPECTED
IN ACCORDANCE WITH THE PROVISIONS OF FAR 91.409.
    
TIME SHARE LESSOR ACKNOWLEDGES THAT WHEN IT OPERATES ANY AIRCRAFT ON BEHALF OF
TIME SHARE LESSEE UNDER THIS AGREEMENT, TIME SHARE LESSOR SHALL BE KNOWN AS,
CONSIDERED, AND IN FACT WILL BE THE OPERATOR OF SUCH AIRCRAFT. EACH PARTY HERETO
CERTIFIES THAT IT UNDERSTANDS THE EXTENT OF ITS RESPONSIBILITIES, SET FORTH
HEREIN, FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS.


AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT FEDERAL
AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FEDERAL AVIATION
ADMINISTRATION FLIGHT STANDARDS DISTRICT OFFICE.


THE PARTIES HERETO CERTIFY THAT A TRUE COPY OF THIS AGREEMENT SHALL BE CARRIED
ON EACH AIRCRAFT AT ALL TIMES, AND SHALL BE MADE AVAILABLE FOR INSPECTION UPON
REQUEST BY AN APPROPRIATELY CONSTITUTED IDENTIFIED REPRESENTATIVE OF THE
ADMINISTRATOR OF THE FAA.






8



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this AMENDED AND RESTATED AIRCRAFT
TIME SHARING AGREEMENT as of the date and year first written above.


TIME SHARE LESSOR:


Bank of America, NA




By:    /s/ David G. Leitch            
Print:     David G. Leitch
Title:     Global General Counsel




TIME SHARE LESSEE:


                    
/s/ Brian T. Moynihan            
Brian T. Moynihan


9



--------------------------------------------------------------------------------





EXHIBIT A
to
AMENDED AND RESTATED AIRCRAFT TIME SHARING AGREEMENT
dated as of the 26th day of June, 2018,
by and between Bank of America, NA ("Time Share Lessor"),
and
Brian T. Moynihan ("Time Share Lessee")


FSDO Notification Letter






Date: _________________


Via Facsimile
Fax: __________________


Federal Aviation Administration
__________________________
__________________________
__________________________




RE:
FAR Section 91.23 FSDO Notification

First Flight Under Time Sharing Agreement of Aircraft
____________ model ____________, s/n ________, N___________


To whom it may concern:


Pursuant to the requirements of Federal Aviation Regulation Section 91.23(c)(3),
please accept this letter as notification that the undersigned will acquire and
take delivery of a leasehold interest in the above referenced aircraft on the
___ day of _____________, 20___, and that the first flight of the aircraft under
the Time Sharing Agreement will depart from _______________________ Airport on
the ___ day of __________, 20___, at approximately _____ (am / pm) local time.


Sincerely,


______________________________
                            


10



--------------------------------------------------------------------------------







EXHIBIT B
to
AMENDED AND RESTATED AIRCRAFT TIME SHARING AGREEMENT
dated as of the 26th day of June, 2018,
by and between Bank of America, NA ("Time Share Lessor"),
and
Brian T. Moynihan ("Time Share Lessee")
 
Aircraft List Current as of June 26, 2018


"Aircraft 1" means collectively that certain Gulfstream Aerospace G650ER
aircraft bearing U.S. registration number N652BA and manufacturer's serial
number 6130 (“Airframe 1”), together with two (2) Rolls-Royce BR700-725A1-12
engines bearing manufacturer's serial numbers 25373 & 25372 (“Aircraft 1
Engines”), and all Parts and Aircraft Documents associated with Aircraft 1. The
Aircraft 1 Engines shall be deemed part of Aircraft 1 whether or not from time
to time attached to Airframe 1 or removed from Airframe 1.


"Aircraft 2" means collectively that certain Gulfstream Aerospace G650ER
aircraft bearing U.S. registration number N651BA and manufacturer's serial
number 6287 (“Airframe 2”), together with two (2) Rolls-Royce BR700-725A1-12
engines bearing manufacturer's serial numbers 25683 & 25682 (“Aircraft 2
Engines”), and all Parts and Aircraft Documents associated with Aircraft 2. The
Aircraft 2 Engines shall be deemed part of Aircraft 2 whether or not from time
to time attached to Airframe 2 or removed from Airframe 2.


"Aircraft 3" means collectively that certain Gulfstream Aerospace G280 aircraft
bearing U.S. registration number N228BA and manufacturer's serial number 2103
(“Airframe 3”), together with two (2) Honeywell AS907-2-1G engines bearing
manufacturer's serial numbers P130323 & P130324 (“Aircraft 3 Engines”), and all
Parts and Aircraft Documents associated with Aircraft 3. The Aircraft 3 Engines
shall be deemed part of Aircraft 3 whether or not from time to time attached to
Airframe 3 or removed from Airframe 3.


"Aircraft 4" means collectively that certain Gulfstream Aerospace G280 aircraft
bearing U.S. registration number N283BA and manufacturer's serial number 2090
(“Airframe 4”), together with two (2) Honeywell AS907-2-1G engines bearing
manufacturer's serial numbers P130297 & P130298 (“Aircraft 4 Engines”), and all
Parts and Aircraft Documents associated with Aircraft 4. The Aircraft 4 Engines
shall be deemed part of Aircraft 4 whether or not from time to time attached to
Airframe 4 or removed from Airframe 4.


"Aircraft 5" means collectively that certain Gulfstream Aerospace G280 aircraft
bearing U.S. registration number N285BA and manufacturer's serial number 2095
(“Airframe 5”), together with two (2) Honeywell AS907-2-1G engines bearing
manufacturer's serial numbers P130313 & P130314 (“Aircraft 5 Engines”), and all
Parts and Aircraft Documents associated with Aircraft 5. The Aircraft 5 Engines
shall be deemed part of Aircraft 5 whether or not from time to time attached to
Airframe 5 or removed from Airframe 5.


"Aircraft 6" means collectively that certain Gulfstream Aerospace G280 aircraft
bearing U.S. registration number N286BA and manufacturer's serial number 2111
(“Airframe 6”), together with two (2) Honeywell AS907-2-1G engines bearing
manufacturer's serial numbers P130340 & P130339 (“Aircraft 6 Engines”), and all
Parts and Aircraft Documents associated with Aircraft 6. The Aircraft 6 Engines
shall be deemed part of Aircraft 6 whether or not from time to time attached to
Airframe 6 or removed from Airframe 6.












11

